                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Christopher Moehrl, et al.
                                                Plaintiff,
v.                                                           Case No.: 1:19−cv−01610
                                                             Honorable Andrea R. Wood
The National Association of Realtors, et al.
                                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, October 10, 2019:


       MINUTE entry before the Honorable Andrea R. Wood: Motion hearing held.
Pursuant to the discussion held in open court and for the reasons stated on the record,
Amicus motion for leave to file statement of interest [136] is granted. Defendants'
deadline to reply to motions to dismiss [113] and [115] is extended to 10/18/2019.
Defendants' reply briefs should also include any response to the statement of interest.
Replies are limited to 20 pages. Status hearing set for 12/12/2019 [124] remains firm.
Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
